*863OPINION.
Aeundull:
The facts above set out establish to our satisfaction that in 1924 and 1925 petitioner and his wife were residents of and had their domicile in the State of Washington. They are accordingly entitled to each report one-half of the community income. The funds invested in an oil venture in California, and from which it appears that income was received in the taxable years, were community funds and the interests of petitioner therein and in the income therefrom is governed by the law of the domicile. See John Henry, 6 B. T. A. 131. Respondent’s claim for an increase in the deficiency on account of rentals from real estate in the State of Washington is denied. Poe v. Seaborn, supra.

Decision will be entered under Bule 50,